Citation Nr: 1742138	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-17 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

Entitlement to service connection for hypertension to include secondary to a service connected disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1960 to May 1982.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a January 2013 rating decision promulgated by the Department of Veterans Affairs (VA), Regional Office (RO), in Manilla, the Republic of the Philippines.

In January 2015, the Veteran testified at a personal hearing a Veterans Law Judge at the RO.  


FINDINGS OF FACT

In July 2017, VA was notified that the Veteran had died earlier that month.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his appeal at this time. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, Veterans' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2016). Further, the Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A  (West 2014); 38 C.F.R. § 3.1010 (2016). 


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


